

116 HR 8169 RH: Elder Abuse Protection Act of 2020
U.S. House of Representatives
2020-12-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 588116th CONGRESS2d SessionH. R. 8169[Report No. 116–704]IN THE HOUSE OF REPRESENTATIVESSeptember 4, 2020Ms. Garcia of Texas introduced the following bill; which was referred to the Committee on the JudiciaryDecember 31, 2020Additional sponsors: Mr. San Nicolas, Mr. Gonzalez of Texas, Mr. Stanton, Mr. Cicilline, and Mr. CohenDecember 31, 2020Reported from the Committee on the Judiciary; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the Elder Abuse Prevention and Prosecution Act to authorize the Elder Justice Initiative, to require that online resources of such initiative are made available in Spanish, and for other purposes.1.Short titleThis Act may be cited as the Elder Abuse Protection Act of 2020.2.Elder justice initiativeSection 101(b) of the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21711(b)) is amended to read as follows: (b)Elder justice initiative(1)Permanent initiativeThe Attorney General shall establish within the Criminal Division an Elder Justice Initiative to coordinate criminal enforcement and public engagement efforts to combat elder abuse, neglect, and financial fraud and scams that target elders, and to support and coordinate the efforts of the Elder Justice Coordinators designated under subsection (a).(2)Department of Justice Elder Justice CoordinatorThe Attorney General shall designate an Elder Justice Coordinator within the Department of Justice who, in addition to any other responsibilities, shall be responsible for—(A)coordinating and supporting the law enforcement efforts and policy activities as the head of the Elder Justice Initiative for the Department of Justice on elder justice issues; (B)evaluating training models to determine best practices and creating or compiling and making publicly available replication guides and training materials for law enforcement officers, prosecutors, judges, emergency responders, individuals working in victim services, adult protective services, social services, and public safety, medical personnel, mental health personnel, financial services personnel, and any other individuals whose work may bring them in contact with elder abuse regarding how to—(i)conduct investigations in elder abuse cases; (ii)address evidentiary issues and other legal issues; and (iii)appropriately assess, respond to, and interact with victims and witnesses in elder abuse cases, including in administrative, civil, and criminal judicial proceedings; and (C)carrying out such other duties as the Attorney General determines necessary in connection with enhancing the understanding, prevention, and detection of, and response to, elder abuse.(3)Online public resourcesThe Elder Justice Initiative shall maintain and publish on the internet, information aimed at protecting elders from fraudulent schemes and contain resources aimed at preventing elder abuse.(4)Spanish language resourcesThe Attorney General shall ensure that Elder Justice Initiative online resources are available in Spanish and link linguistically appropriate resources to inform Spanish-speaking elders of Federal and State resources to combat fraud and abuse that targets the elderly, to include—(A)Spanish-language resources and links that help report instances of elder fraud and abuse to State and local law enforcement; and(B)resources that help prevent financial exploitation of elders..December 31, 2020Committed to the Committee of the Whole House on the State of the Union and ordered to be printed